                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                 Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620
_________
jandrophy@faillacelaw.com

BY ECF                                                                  March 3, 2020
Honorable Stewart D. Aaron
United States Magistrate Judge
Thurgood Marshall United States Courthouse
40 Foley Square                                                                                              3/3/2020
New York, NY 10007

                 Re:       Mendez et al. v. Sweet Sam’s Baking Company, et al;
                           18-cv-09910-JMF-SDA

Your Honor:

        I am an attorney with the office of Michael Faillace & Associates, attorneys for Plaintiffs

in the above-referenced matter. Plaintiffs respectfully request an extension of the deadline to

submit the settlement agreement for approval, from March 3, 2020 to March 9, 2020. Defendants

do not oppose this request.

        The Defendants have signed the settlement agreement. Additional time is needed for

Plaintiffs to sign the agreement. They came to their attorneys’ office last Thursday but were not

willing to sign the agreement at that time. Plaintiffs’ counsel has had further discussions with

Plaintiffs, and as of today Plaintiffs have indicated that they will sign the agreement. Because they

are not able to provide us with the signed agreement today, we respectfully request a brief

extension of time to submit the agreement.

        This is the parties’ third request for an extension. The Court granted a previous request for

an extension to January 31 to February 25, 2020, and then to March 3, 2020.

        The parties thank the Court for its attention to this matter.




{N0125482.1}           Certified as a minority-owned business in the State of New York
Page 2

                                           Respectfully Submitted,


                                           /s/ Joshua Androphy_______________
                                           Joshua Androphy
                                           Michael Faillace & Associates, P.C.
                                           Attorneys for Plaintiffs
cc: (By ECF)

Brett Reed Gallaway
McLaughlin and Stern, LLP
260 Madison Ave.
New York, NY 10016
(212)-448-1100
Email: bgallaway@mclaughlinstern.com
Attorney for Defendants



Request GRANTED. The settlement agreement shall be filed for approval in accordance with ECF No.
85 no later than March 9, 2020. SO ORDERED.
Dated: March 3, 2020




{N0125482.1}
